                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JAMES JACOB JONES                                     CIVIL ACTION NO. 18-1193

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

LA BOARD OF PROBATION AND                             MAG. JUDGE KAREN L. HAYES
PAROLE
                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner James Jacob Jones=

Petition for habeas corpus, [doc. # 1], is DENIED and DISMISSED WITH PREJUDICE as

time-barred under 28 U.S.C. ' 2244(d)(1).

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Petitioner=s claims

for monetary relief are DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Petitioner=s

AMotion for Stay of State Proceedings and Declaratory Judgment,@ [doc. # 3], and AMotion for

Production of Documents,@ [doc. # 4], are DENIED AS MOOT.

       MONROE, LOUISIANA, this 23rd day of October, 2018.



                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
